It seems to me that this decision effectually destroys certain features of the county budget act (Laws of 1923, chapter 164, p. 523; as amended by Laws of 1925, Ex. Ses., chapter 143, p. 391, and Laws of 1927, chapter 301, p. 736 [Rem. Rev. Stat., §§ 3997-1 to 3997-10 (P.C. §§ 1652-1 to 1652-10)]).
As pointed out in the majority opinion, the obligations under consideration were incurred by the sheriff in excess of his budgetary allowance and without obtaining authority to incur them, as provided by the act. Section 5 of the act (Rem. Rev. Stat., § 3997-5 [P.C. § 1652-5]) explicitly provides that obligations incurred in violation of its terms *Page 46
". . . shall not be a liability of the county but theofficial making or incurring such expenditure . . . shall beliable therefor personally and upon his official bond. . . ."
(Italics mine.)
The fact that the obligations incurred by the sheriff were necessary to carry out mandatory duties of his office does not excuse failure to comply with the provisions of the act. For the act (Rem. Rev. Stat., § 3997-6 [P.C. § 1652-6]) explicitly provides for such emergency expenditures, when an officer's budget is insufficient for him to carry on his mandatory duties. That section provides:
"Upon the happening of any emergency . . ., or to meetmandatory expenditures . . . the county commissioners may . . . make the expenditures necessary to meet such emergency without further notice or hearing." (Italics mine.)
Nor is the refusal of the county commissioners to authorize emergency expenditures a justifiable excuse for incurring the obligations in defiance of the terms of the act. If the commissioners arbitrarily refused to authorize necessary emergency expenditures, the sheriff had recourse to the courts by way of mandamus.
Neither can the county now be held liable for such expenditures on the theory (upon which I understand the decision in this case to rest) that, had the sheriff applied to the court, it would have authorized and directed the expenditures, because of their mandatory character. For the act (Rem. Rev. Stat., § 3997-6) contemplates that, with respect to such expenditures, the court shall be an accessory before and not after the fact.
I dissent.
MILLARD, J., concurs with BLAKE, J. *Page 47